DETAILED ACTION

Claims 1-10 are pending. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

Documents listed in the IDS submitted on 09-14-2021; 10-18-2021 were considered. 

Claim Objections

Claim 10 is objected to because of the following informalities: 

“And/or” in claim 10 is indefinite, it is interpreted as an or for the purposes of this rejection.  Correction required.

Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haba et al. (US 20130132576 A1).

With respect to claim 1, Haba teaches a network component, in particular an Ethernet network component, for a network, (i.e., section 0038 teaches ethernet network; the claim language is broad enough to include any component the section above refers to several types of ethernet devices which it can be mapped too).  Haba teaches which network component has a plurality of digital signal input connections and a mode-of-operation switching functionality for switching between at least two different modes of operation of the network component, (i.e., section 0038 teaches an AP with multiple signal input connections).  Haba teaches wherein one of the modes of operation is preconfigured, and wherein the network component is designed to activate the switching from the preconfigured mode of operation to another mode of operation, (i.e., section 0040 teaches a setting button with preconfigured mode).  Haba teaches specifically in response to a signal being at least temporarily switched onto at least one predetermined digital signal input connection, (i.e., section 0022-0023 teaches a mode switchover function and the ability to switch modes from a bridge mode to a relay mode; see also section 0053 which teaches a switching unit which has the ability to change modes; section 0105 teaches a temporary switch and section 0042 teaches automatic switching).

With respect to claim 2, Haba teaches a mode-of-operation selection device that interacts with the mode-of-operation switching functionality, for at least temporarily switching the signal onto at least one predetermined digital signal input connection in order to activate the switching from the preconfigured mode of operation to the other mode of operation, (i.e., section 0022-0023 teaches a mode switchover function and the ability to switch modes from a bridge mode to a relay mode; see also section 0053 which teaches a switching unit which has the ability to change modes; section 0105 teaches a temporary switch and section 0042 teaches automatic switching).

With respect to claim 4, Haba teaches wherein, of the at least two different modes of operation, the preconfigured mode of operation is a router mode of operation and a second mode of operation is intended for hiding the network component in the network, (i.e., section 0022-0023 teaches a mode switchover function and the ability to switch modes from a bridge mode to a relay mode; as explained in section 0023 neither network device can figure out the ip address of the other and is therefore hidden until the mode is switched; see also section 0053 which teaches a switching unit which has the ability to change modes; section 0105 teaches a temporary switch and section 0042 teaches automatic switching).

With respect to claim 5, Haba teaches wherein the mode-of-operation selection device has at least one wire bridge for directly electrically temporarily connecting the at least one predetermined digital signal input connection to a signal source, (i.e., section 0022-0023 teaches a mode switchover function and the ability to switch modes from a bridge mode to a relay mode; see also section 0053 which teaches a switching unit which has the ability to change modes; section 0105 teaches a temporary switch and section 0042 teaches automatic switching).

With respect to claim 6, Haba teaches wherein the mode-of-operation selection device has at least one, preferably a plurality of plugs by means of which it is possible to individually selectively switch to different modes of operation, (i.e., section 0040 teaches a setting button with preconfigured mode).  

With respect to claim 7, Haba teaches wherein the mode-of-operation selection device has a control device for temporarily switching a plurality of signals onto a plurality of predetermined digital signal input connections of the plurality of digital signal connections, (i.e., section 0022-0023 teaches a mode switchover function and the ability to switch modes from a bridge mode to a relay mode; see also section 0053 which teaches a switching unit which has the ability to change modes; section 0105 teaches a temporary switch and section 0042 teaches automatic switching).

With respect to claim 8, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 9, the limitations of claim 9 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 10, Haba teaches wherein at least one wire bridge and/or at least one plug is used as the mode-of-operation selection device, by means of which the at least one predetermined digital signal input connection is temporarily electrically connected directly to a signal source in order to individually selectively switch between the different modes of operation, and/or wherein the mode-of-operation selection device has a control device for temporarily switching a plurality of signals onto a plurality of predetermined digital signal input connections of the plurality of digital signal connections, (i.e., section 0022-0023 teaches a mode switchover function and the ability to switch modes from a bridge mode to a relay mode; see also section 0053 which teaches a switching unit which has the ability to change modes; section 0105 teaches a temporary switch and section 0042 teaches automatic switching).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haba et al. (US 20130132576 A1) in view of Chatterjee et al. (US 20210409173 A1).

With respect to claim 3, Haba discloses the claimed subject matter as discussed above except wherein the mode-of- operation selection device is designed to temporarily and directly electrically connect an operating voltage connection of the network component to the predetermined digital signal input connection.  However, Chatterjee teaches wherein the mode-of- operation selection device is designed to temporarily and directly electrically connect an operating voltage connection of the network component to the predetermined digital signal input connection, (i.e., section 0123 and 0127 teaches using voltage oscillation as a frequency controlled switch and switching modes of operation) in order to decode control information (abstract).  Therefore, based on Haba in view of Chatterjee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chatterjee to the system of Haba in order to decode control information.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M/
Joel MesaExaminer, Art Unit 2447                                                                                                                                                                                                        
/SURAJ M JOSHI/Primary Examiner, Art Unit 2447